Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Claims 21,38,48 are amended.  Claims 21-33,35-36,38-41,43,46,48 are pending.
Claim Rejections - 35 USC § 103
Claims 21,25-26,32-33,35-36,38-39,41,43,46,48-49  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giuliani et al ( WO 2007/113678) in view of Kao et al ( 2006/0222740), Rudie ( 2007/0160728) , Trop ( 4451491),Atwell et al ( 2009/0092716) and Silver ( 5492712).
For claim 21,38,48 Giuliani et al disclose a gluten-free dough comprising 1-3% dried yeast, 20-40% rice flour,7-12% sugar,2-5% modified starch,35-45% water,2-5% mono and diglyceride, 3-8 palm oil, 3-8% coconut oil, 1-3 eggs, 1-3 whole milk, .7-1.7 chemical yeast, 1.5-3% salt,.05-.3 aroma.   Giuliani et al disclose the gluten-free flour is rice flour.   Giuliani et al disclose the dough further comprises maize starch in amount of 30-50% which is a starch from gluten-free grains.   Guiliani et al disclose  eggs and whole milk powder.   Guiliani et al disclose salt, aroma, guar-seed flour, linseed flour etc.  ( see example 10)
Giuliani et al do not disclose adding the type of gums and in the amounts as in claims 21,32,35,37,38,the dough being free of dairy product as in claim 36, the emulsifier amount as in claims 32, the amounts of leavening as in claim 33, the steps of dividing and shaping and the volume as in claim 
Kao et al disclose a gluten free dough comprising rice flour, pregelatinized rice starch and modified rice starch.  Kao et al disclose other ingredients including shortening, salt, sugar, whole egg, leavening including yeast or chemical agent, emulsifier such as monoglyceride can be added.  The emulsifier is added in amount of .1-1% to improve dough handling properties.  Further additives including hydrocolloid, modified starches, enzymes, etc… are added to vary the formulation.  Hydrocolloid may include xanthan gum, guar gum, locust bean gum, methylcellulsoe, hydroxyproplyl methyl cellulose and carboxymethylcellulose.  The levels can range from 1-7%.  The dough may be leavened by chemical leavener or yeast or both.  Example 5 shows the use of both yeast and chemical leavener.  The fat used can be shortening or oil.  The baked products prepared from the dough includes biscuits, pizza crust, bread, bagels, etc... Kao discloses to prepare the dough by mixing dry and liquid ingredients to form a dough.  The dough is cut and  molded and proofed in proofing box and baked to form baked product  ( see paragraphs 0013-0020,0033,0034,0049,0050 and examples 1 and 5)
Rudie discloses gluten-free food products including bean flour.  In table 3, Rudie discloses dough for bread including pinto bean flour, rice flour and cellulose gums.  The dough contains xanthan gum, methylcellulose and sodium carboxymethylcellulose.
Trop et al disclose a dry mix for baked products such as bread that is gluten free.  Trop discloses the mix contains gluten-substitute gums such as xanthan gum, guar gum, locust bean gum, carboxymethylcellulose.  ( see col. 2 lines 21-50, col. 3 lines 45-63)
Atwell et al disclose gluten-free bakery products.  Atwell et al disclose that possible ingredients in the products besides gluten-free flours includes gums, xanthan gum, guar gum, gelatin, eggs, sweetener chemical leavening agents including baking powder and baking powder etc...  Most 
Silver discloses a gluten-free dough for pasta product.  Silver teaches to add a stabilizers and the quantity of stabilizer or stabilizers utilized depends on the level of gluten in the flour used and the strength of the stabilizer.  The stabilizers are selected from guar gum, gum Arabic, xanthan gum, pectin, locust bean gum, carrageenan etc and combination thereof and are present in an amount of .01-5 w/w%.  For example , a combination of .4-.8% guar gum and .2-.4% xanthan gum can be used.  ( see col. 1)
As generally known in the art and disclosed in Trop(col. 2 lines 10-16), it is the gluten protein in wheat flour that gives the proper structure and taste to baked products made from wheat flour.  In the preparation of dough made from gluten-free flour as shown in example 10 of Guiliani, the gluten protein is missing.  However, it is well known in the art as shown in Kao, Rudie, Trop , Atwells, and Silver,  different types of gum and combination of gums are known to be used as gluten-substitute in dough containing gluten-free flour.  All the prior art discloses different gums, including all of the gums claimed.  It would have been obvious to one skilled in the art to add combination of different gums including guar gum, xanthan gum and gum arabic , because all the three gums are disclosed  in the prior art  to be used in dough containing gluten-free flour, in preparation of Guiliani dough to enhance the structure and taste of the baked product prepared from the dough containing gluten-free flour.  The selection of the combination of gums from all the gum disclosed in the prior art would have been an obvious matter of preference.   Kao et al teach the levels of gum  can be used in amounts of 1-7 , Trop et al disclose the range can be from .5-5% and Silver discloses the amount can range from .01-5%; it would have been obvious to one skilled in the art to follow the guideline of Kao, Trop and Silver for the amounts of gums and  to use.  It would have been obvious to use a mixture of gums  as taught in Rudie because such mixture is shown to be effective in preparing doughs for baked products that lack gluten-containing .
Claims 22-24,29-31,40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Giuliani et al ( WO 2007/113678) in view of Kao et al ( 2006/0222740), Rudie ( 2007/0160728) Trop   as applied to claims 21,25-26,32-33,35-36,38-39,41,43,46,48,49 above, and further in view of Petrofsky ( 2006/0210673).
Giuliani in view of the prior art does not disclose the temperature as in claims 22-24,40 freezing and par-baking as in claims 29-30, the days as in claim 31.
Petrofsky discloses a method of forming dough compositions.  Petrofsky teaches to mix dry ingredients at temperature of about 70 degrees F.  The dough temperature during mixing ranges from 70-80 degrees F.  The dough is proofed for 30 minutes at 105 degrees F and 85% relative humidity.  The dough was shaped by hot pressing.  ( see paragraphs 0036-0040)
It would have been obvious to one skilled in the art to follow know guideline in the art as shown in Petrofsky to maintain the proper temperature of the dough during mixing, pressing to prevent premature proofing or to cause the dough to be sticky by gelatinization.  One skilled in the art can readily determine the proper optimum temperature following the guideline of Petrofsky and through routine experimentation for the particular dough being formed.  It would have been obvious to proof the dough using known guideline as  shown in Petrofsky for the humidity.  It would have been obvious to vary the temperature depending on the time and the degree of proofing.  Determining the proper optimum temperature would have been well within the skill of one in the art.  It would have been obvious to bake and freeze the dough product to form ready to serve product that can be stored for extended period of time.  Such parameters are well known in the art and would have been readily obvious to one skilled in the art.
Claims 27,28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over over Giuliani et al ( WO 2007/113678) in view of Kao et al ( 2006/0222740), Rudie ( 2007/0160728) Trop ( 4451491) , Atwell et al ( 2009/0092716) and Silver ( 5492712) as applied to claims 21,25-26,32-33,35-36,38-39,41,43,46 , 48-49  above, and further in view of Wilmes ( 4645673)

Wilmes discloses a method of forming pizza crust.  Wilmes teaches to press the dough with heat at temperature of 140 degree F.  ( see column 6 lines 20-40)
Hot pressing of dough is known in the art as shown by Wilmes.  It would have been obvious to one skilled in the art to follow the guideline in temperature as shown in Wilmes when wanting to hot press the dough.  It is obvious that if the dough is pressing using heated die, then the temperature of the dough surface would be closed to the temperature used during the pressing.
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
Applicant argues none of the cited references teach or suggest a combination of guar gum, xanthan gum and gum Arabic as claimed.  This argument is not persuasive.  While the prior art does not disclose the specific combination, the prior art teaches the use of the combination of gums and all the gums claimed are disclosed in the prior art.  To select a specific combination would have been an obvious matter of choice in absence of showing of criticality or unexpected result.  The gums function in binding and help to achieve the proper texture in dough lacking gluten.  To test the various gums known in the art to obtain the most optimum texture, taste and flavor would have been an obvious matter of optimization that is well within the boundary of routine experimentation.  Applicant further argues that Kao and Atwell discourage the use of gums.  Therefore, increasing the amount disclosed in Giuliani to the claimed amount would result in undesirable baked product.  This argument is not persuasive because it is applicant’s own conclusion.  The disclosure in paragraph 0010-0011 of Kao is a discussion of background art.  It is not the Kao disclosure.  Kao explicitly discloses in paragraph 0034 that hydrocolloids can be added at levels of 1-7% and there is no disclosure of negative effects.  With respect to Atwell, the paragraph pointed out by applicant is not specific to only gums.  Also, what Atwell teaches 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIEN T TRAN/Primary Examiner, Art Unit 1793